Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 27, 2021

                                      No. 04-21-00535-CV

              TEXAS BRANDON CORPORATION, INC. and Ronald Wilson,
                                Appellants

                                                v.

  EOG, Karbuhn Oil Company, Robert E. Brandt, Chad E. Brandt, Joachim K. Leicht, Dick A.
                              Tracy, and Alicat, Energy,
                                      Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 16-03-00066-CVK
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
       On December 2, 2021, this court received appellants’ brief. The brief was filed before
the appellate record was filed. The clerk’s record and reporter’s record are currently due on
January 10, 2022.

         It is therefore ORDERED that appellants’ prematurely-filed brief is stricken. See TEX. R.
APP. P. 38.9. Appellants’ brief is due within thirty days from the date the entire appellate record
is filed. Appellants’ brief must comply with the Texas Rules of Appellate Procedure. See TEX.
R. APP. P. 9.1, 9.4, 9.5, 9.9, 38.1. Among other requirements, appellants’ brief must contain
appropriate citations to authorities and must contain proper record citations to any documents
referenced in the brief. See id. R. 34.1, 38.1(g), (i). This court will not consider any documents
included in an appendix to appellants’ brief that are not contained in the clerk’s record. See
Blank v. State, 172 S.W.3d 673, 675 n.1 (Tex. App.—San Antonio 2005, no pet.) (not designated
for publication).


                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court